DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (i.e., claims 1, 3-6, 19-20) in the reply filed on 11/19/21 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 6, 19-20 of the instant application [IA] are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 12-13 of U.S. Patent No. 10809548 (herein referred to as simply: ‘548). Although the claims at issue are not identical, they are not patentably distinct from each other because, regarding IA claim 1, IA claim 1 essentially adds “layer” after “substrate” and “waveguide”; this is obvious at least because it is well known for a waveguide and its substrate to comprise layers. Moreover, IA claim 1 also merely changes the word “away” [of ‘548] to “distal”; both “distal from” and “away from” essentially mean “remote from” which amounts to essentially the same thing and is at most an obvious variance if there is any at all.  Additionally, IA claim 1 leave out the limitations regarding absorbing/returning 1st/2nd fractions, respectively which in essentially broadens the IA claim 1.  So, just minutely modifying a couple of words and removing language to broaden .
Similarly, IA claims 3-4 have similar obvious/insignificant wording changes which correspond to ‘548 claim 2.  IA claims 3-4 are, therefore, obvious with respect to ‘548 claims 1-2 and are rejected under double patenting (DP).
Regarding IA claim 6, taking into account the above discussion about “distal” and “away”, it is an obvious sense of the meaning of “distal from” to include being outside the distal portion.  IA claim 6 is therefore, obvious with respect to ‘548 claim 1 and is rejected under double patenting (DP).
	Regarding IA claim 19-20,  similar insignificant wording changes involving “layer”, as already discussed above occur with respect to ‘548 claims 12-13.  IA claim 19 does change “in the active region to “by the active region” which can involve a subtle change in scope, but not a significant change so, IA claims 19-20 are obvious with respect to  ‘548 claims 12-13. 


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The limitation in claim 5 (including all claims from which claim 5 depends was not previously patented in a device claim and is, therefore allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874